             Case 3:21-cv-00782-AVC Document 1 Filed 06/08/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT


DIANE AMARAL                                            )     CASE NO.:
                                                        )
                       Plaintiff,                       )
v.                                                      )     PETITION FOR REMOVAL
                                                        )
WALMART INC. and WALMART REAL                           )
ESTATE BUSINESS TRUST                                   )
                                                        )
                       Petitioners/Defendants           )     June 8, 2021

                                     PETITION FOR REMOVAL

       NOW COME the Defendants, WALMART INC. and WALMART REAL ESTATE

BUSINESS TRUST hereinafter referred to as "Petitioners” and through their undersigned counsel

respectfully petition this Honorable Court as follows:

       1.      Petitioners are Defendants in a civil action bearing Docket Number WWM-CV21-

6022092-S pending in the Connecticut Superior Court, Judicial District of Litchfield at Torrington

(hereinafter, the "State Court Action"). The Return Date in the State Court Action is June 15, 2021. A

copy of the Summons and Complaint in the State Court Action is attached hereto as Exhibit A.

       2.      The Complaint in this action sounds in negligence. In her Complaint, the Plaintiff alleges

that she slipped and fell in the parking lot due to a wet plastic bag causing her to fall to the ground. As

a result of this Incident, the Plaintiff claims to have suffered various serious and permanent personal

injuries and losses (please see Complaint, First Count, Paragraphs 6 & 7).

       3.      The permanent injuries and losses claimed by the Plaintiff include; but are not limited to,

right shoulder rotator cuff tear, permanent injury to her right shoulder which interferes with her ability

to participate in activities, and pain and suffering. In addition, the Plaintiff is also claiming future

medical expenses in form of additional treatments to her right shoulder due to her ongoing disability.



                                                    1
              Case 3:21-cv-00782-AVC Document 1 Filed 06/08/21 Page 2 of 4




        4.      This action is being removed to the District Court pursuant to Title 28,

        United States Code §1441(a). In support of this Petition for Removal, the Petitioner

respectfully states and represents to the Court as follows:

        a.      By Complaint dated May 12, 2021, the Plaintiff filed suit against the Petitioners.

        Service was accomplished upon the Petitioner Walmart Inc. on May 13, 2021 through the

        Petitioner’s registered agent for service of process. See, Exhibit A. Service was accomplished

        on Petition Walmart Real Estate Business Trust on May 18, 2021 through the Petitioner’s

        registered agent for service of process. See, Exhibit B. The Complaint seeks venue in the

        Superior Court of Connecticut, Judicial District of Litchfield at Torrington.

        b.      The Plaintiff is a citizen of the State of Connecticut and her permanent residence/domicile

        is at 52 Pine Knolls Drive, Dayville, Connecticut. See, Exhibit A,

        c.      Petitioner, Walmart Inc., is a corporation duly licensed and registered under the

        laws of the State of Delaware, with a principal place of business in Bentonville, Arkansas.

        d.      Petition, Walmart Real Estate Business Trust is a non-governmental corporate entity,

        specifically, a Delaware trust with its principal place of business in Bentonville, Arkansas. The

        parent corporation of Walmart Real Estate Business Trust is Walmart Inc. Walmart Inc. is a

        corporation duly licensed and registered under the laws of the State of Delaware, with a principal

        place of business in Bentonville, Arkansas.

        4.      In her Complaint, the Plaintiff alleges that as a result of the subject Incident, she suffered

multiple physical injuries and monetary losses, which are serious and permanent in nature, including

those injuries described in detail above. She further asserts a claim for future medical expenses,

permanent disability, and emotional distress. Thus, the amount in controversy exceeds $75,000 exclusive

of interest and costs.



                                                      2
              Case 3:21-cv-00782-AVC Document 1 Filed 06/08/21 Page 3 of 4




       5.      This Court has original jurisdiction over this Action pursuant to 28 U.S.C. §1332(a)(1)

because there is complete diversity of citizenship between the Plaintiff and the Petitioners as outlined

above and because the amount in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs.

       6.      Venue is proper pursuant to 28 U.S.C. §1391 (a) and (b), because the Plaintiff is a resident

within the State of Connecticut and the Petitioners are subject to personal jurisdiction in Connecticut.

       7.      Pursuant to 28 U.S.C. §1446(d), the Petitioners have on this date notified the Superior

Court of the State of Connecticut of the filing of this Petition. A copy of the Certificate of Removal filed

with the Superior Court is attached hereto as Exhibit C.

       WHEREFORE, based upon the foregoing, the Petitioner respectfully requests that the State

Court Action be removed to the United States District Court for the District of Connecticut pursuant to

28 U.S.C. §1441(a), and that further proceedings in the Superior Court of Connecticut, Judicial District

of Windham at Putnam, be discontinued.


                                                         Respectfully submitted,
                                                         DEFENDANTS/PETITIONERS,
                                                         WALMART, INC. & WALMART REAL
                                                         ESTATE BUSINESS TRUST


                                                         By: /s/ Janice D. Lai, Esq.
                                                            Janice D. Lai, Esq. (ct12135)
                                                            Freeman, Mathis & Gary LLP
                                                            CityPlace II
                                                            185 Asylum Street, 6th Floor
                                                            Hartford, CT 06103
                                                            Phone: 959.202.4943
                                                            janice.lai@fmglaw.com




                                                     3
             Case 3:21-cv-00782-AVC Document 1 Filed 06/08/21 Page 4 of 4




                                   CERTIFICATE OF SERVICE

        I hereby certify that on June 8, 2021 a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court’s CM/ECF System.

      Ralph Monaco, Esq.
      Conway, Londregan, Sheehan & Monaco
      38 Huntington Street
      P.O. Box 1351
      New London, CT 06320
      Attorney for Plaintiff



                                                        /s/ Janice D. Lai, Esq.
                                                        Janice D. Lai, Esq. (ct12135)




                                                    4
